DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to PTAB decision rendered on 07/28/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
This communication warrants no examiner's reason for allowance, as the board’s decision makes evident the reason for allowance, satisfying the record "as a whole" as required by rule 37 CFR 1.104 (e). Accordingly, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132